DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/07/2019 and 08/12/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 9 is objected to because of the following informalities:  Line 4 recites “the images” which Examiner suggests amending to “the plurality of images” in order to provide consistency in the claim language.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Lines 3-4 recite “the areas corresponding to the plurality of local maxima” which Examiner suggests amending to “the areas having the plurality of local maxima” in order to provide consistency in the claim language.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 2 recites the limitation "the respective plurality of images" in Line 3.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of a respective plurality of images.  Examiner suggests amending to “a respective plurality of images” and has interpreted the limitation as such.
Claim 9 recites the limitation "the alignment" in Line 4.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of an alignment (there is a recitation of an alignment in claim 8, however, claim 9 depends on claim 7 and not claim 8).  Examiner suggests either changing the claim to be dependent on claim 8 or amending the limitation to “an alignment” and has interpreted the limitation as such.
Claim 10 recites the limitation "each area" in Line 4.  It is unclear as to which area is being referred to, each area of the corresponding areas or each area of the areas having the plurality of local maxima of the contrast values.  Examiner has interpreted the limitation to be referring to each area of the corresponding areas and suggests amending the claim to clarify.
Claim 11 recites the limitation "each area" in Line 3.  It is unclear as to which area is being referred to, each area of the corresponding areas or each area of the areas having the plurality of local maxima of the contrast values.  Examiner has interpreted the limitation to be referring to each area of the corresponding areas and suggests amending the claim to clarify.
Claim 12 recites the limitations “the order of the images” and "the alignment" in Line 3.  There is insufficient antecedent basis for these limitation in the claim as there is no earlier mention of an order of the images (only rearranging the plurality of images in order of the in-focus positions) or an alignment (there is a recitation of an alignment in claim 8, however, claim 12 depends on claim 1 and not claim 8).  Examiner suggests amending the limitations to “an order of the images” and “an alignment” and has interpreted the limitations as such.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai (US 2018/0286020).
With regards to claim 1, Kawai discloses an image processing apparatus comprising: 
at least one memory configured to store instructions (Para. 0023 lines 1-5, 0031 lines 1-8, 0077 lines 1-17, “memory”); and 
at least one processor in communication with the at least one memory and configured to execute the instructions (Para. 0023 lines 1-5, 0031 lines 1-8, 0077 lines 1-17, “processor” “memory”) to: 
acquire a plurality of images having angles of view that at least partially overlap each other and varying in in-focus positions, and information corresponding to each of the plurality of images (Para. 0030 lines 4-13, 0047 lines 1-7, 0052 lines 7-10, 0055 lines 1-5, “in-focus position” “distance”); 
determine a rearrangement method and capturing the plurality of images in order of the in-focus positions based on the information (Para. 0047 lines 1-7, “image capturing order” “minimum-object-distance side” “infinity distance side”); and 
Para. 0030 lines 7-17, 0048 lines 8-11, 0056 lines 1-4, 0057 lines 1-12, “blocks to be combined” “in-focus block”).
Kawai discloses the claimed invention except for determining a rearrangement method for rearranging the plurality of images in order of the in-focus positions based on the information and rearranging the plurality of images using the rearrangement method.  Instead, Kawai discloses first determining the order of capture of the plurality of images in order of in-focus positions based on distance information and then capturing the plurality of images in the determined order, thus resulting in a plurality of images arranged in the order of in-focus positions based on the distance information.  However, the selection or rearranging of any order of performing steps is prima facie obvious in the absence of new or unexpected results. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (MPEP 2144.04 IV: C).  
Since the steps of determining an order of images and capturing the plurality of images in the order of the in-focus positions based on distance information or capturing the plurality of images and then determining and rearranging the order of images afterwards, do not generate new or unexpected results as either way, the result is a plurality of images arranged in the order of in-focus positions based on distance information, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawai to determine a rearrangement method for rearranging the plurality of images in order of the in-focus positions based on the information and rearrange the plurality of images using the rearrangement method since the result is still predictable to obtain a plurality of images arranged in order of the in-focus positions based on the information.
With regards to claim 2, Kawai discloses the image processing apparatus according to claim 1, wherein the at least one processor further executes the instructions to perform the combining based on an order of in-focus positions of the respective plurality of images (Para. 0047 lines 1-7, 0048 lines 1-4, 0051 lines 1-4, 0052 lines 1-10, 0054 lines 1-6, 0055 lines 1-5, 0056 lines 1-4, 0057 lines 1-12, “order for the in-focus positions”).
With regards to claim 3, Kawai discloses the image processing apparatus according to claim 1, wherein the information is at least one of a distance map, an image pickup time, an image pickup distance, and a file name (Para. 0047 lines 1-7, “minimum-object-distance side” “infinity distance side”).
With regards to claim 4, Kawai discloses the image processing apparatus according to claim 3, wherein the at least one processor further executes the instructions to rearrange the plurality of images by using the distance map preferentially (Para. 0047 lines 1-7, “minimum-object-distance side” “infinity distance side”, see also claim 1 rejection above on rearranging of the plurality of images).
With regards to claim 6, Kawai discloses the image processing apparatus according to Claim 1, further comprising a display configured to display the rearrangement method (Para. 0034 lines 1-8, “display”).
With regards to claim 7, Kawai discloses the image processing apparatus according to Claim 1, wherein the at least one processor further executes the instructions to perform the combining by extracting an area having a highest contrast value among corresponding areas in respective images (Para. 0030 lines 7-17, 0048 lines 8-11, 0056 lines 1-4, 0057 lines 1-12, 0068 lines 5-9, “highest contrast” “candidate blocks”).
With regards to claim 8, Kawai discloses the image processing apparatus according to Claim 7, wherein the at least one processor further executes the instructions to perform Para. 0030 lines 7-17, 0054 lines 1-6, 0056 lines 1-4, 0057 lines 1-12, 0061 lines 1-15, 0068 lines 5-9, “compares”).
With regards to claim 9, Kawai discloses the image processing apparatus according to Claim 7, further comprising wherein the at least one processor further executes the instructions to detect areas having a plurality of local maxima, in a case where contrast values of the corresponding areas are arranged in order of the images after the alignment is performed (Para. 0030 lines 7-17, 0048 lines 8-11, 0056 lines 1-4, 0057 lines 1-12, 0068 lines 5-9, “highest contrast”).
With regards to claim 13, Kawai discloses an image pickup apparatus comprising: 
an image sensor configured to pick up a plurality of images having angles of view that at least partially overlap each other, and varying in in-focus positions (Para. 0030 lines 4-13, 0047 lines 1-7, 0052 lines 7-10, 0055 lines 1-5, “in-focus position”); 
at least one memory configured to store instructions (Para. 0023 lines 1-5, 0031 lines 1-8, 0077 lines 1-17, “memory”); and 
at least one processor in communication with the at least one memory and configured to execute the instructions (Para. 0023 lines 1-5, 0031 lines 1-8, 0077 lines 1-17, “processor” “memory”) to: 
acquire information corresponding to each of the plurality of images (Para. 0030 lines 4-13, 0047 lines 1-7, 0052 lines 7-10, 0055 lines 1-5, “distance”); 
determine a rearrangement method and capturing the plurality of images in order of the in-focus positions based on the information (Para. 0047 lines 1-7, “image capturing order” “minimum-object-distance side” “infinity distance side”); and 
Para. 0030 lines 7-17, 0048 lines 8-11, 0056 lines 1-4, 0057 lines 1-12, “blocks to be combined” “in-focus block”).
Kawai discloses the claimed invention except for determining a rearrangement method for rearranging the plurality of images in order of in-focus position based on the information and rearranging the plurality of images by using the rearrangement method.  Instead, Kawai discloses first determining the order of capture of the plurality of images in order of in-focus positions based on distance information and then capturing the plurality of images in the determined order, thus resulting in a plurality of images arranged in the order of in-focus positions based on the distance information.  However, the selection or rearranging of any order of performing steps is prima facie obvious in the absence of new or unexpected results. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (MPEP 2144.04 IV: C).  
Since the steps of determining an order of images and capturing the plurality of images in the order of the in-focus positions based on distance information or capturing the plurality of images and then determining and rearranging the order of images afterwards, do not generate new or unexpected results as either way, the result is a plurality of images arranged in the order of in-focus positions based on distance information, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawai to determine a rearrangement method for rearranging the plurality of images in order of the in-focus positions based on the information and rearrange the plurality of images using the rearrangement method since the result is still predictable to obtain a plurality of images arranged in order of the in-focus positions based on the information.
With regards to claim 14, it recites the functions of the apparatus of claim 1 as a process.  Thus, the analysis in rejecting claim 1 is equally applicable to claim 14.
With regards to claim 15, it recites the apparatus of claim 1 as a storage medium storing instructions that causes a computer to control an image processing apparatus to perform the functions.  Kawai discloses the storage medium (Para. 0023 lines 1-5, 0031 lines 1-8, 0077 lines 1-17, “memory”).  Thus, the analysis in rejecting claim 1 is equally applicable to claim 15.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai (US 2018/0286020) in view of Ofuji (US 2009/0086891).
With regards to claim 5, Kawai discloses the image processing apparatus according to claim 1.
Kawai discloses rearranging the plurality of images (see claim 1 rejection above) but does not explicitly teach to rearrange the plurality of images by using bubble sort, heap sort, or quick sort.
However, Ofuji discloses the concept of sorting images by a specified criteria using a sort algorithm such as quick sort and bubble sort (Para. 0063 lines 1-7, “quick sort” “bubble sort”).  There are a finite number of ways to sort images according to desired criteria, by sorting manually or by using a sorting algorithm, and the concept as taught by Ofuji is just one of a finite number of ways to sort images. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to try and include the technique of rearranging the plurality of images by using a sort algorithm such as quick sort or bubble sort as taught by Ofuji into Kawai since one of ordinary skill in the art could have pursued the technique with a reasonable expectation of success of sorting or rearranging the plurality of images in order of in-focus position.		
Allowable Subject Matter
Claims 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With regards to claim 10, Kawai discloses a composite ratio to use in performing the combining, however, it does not disclose determining a composite ratio based on the contrast value of each of the corresponding areas and increase a composite ratio of each area at an in-focus position on a front side among the areas having the plurality of local maxima of the contrast values.
With regards to claim 11, it depends on claim 10.
With regards to claim 12, Kawai discloses rearranging the images and generating a combined image by performing alignment on the images and determining areas of highest contrast, however, there is no mention of detecting a perspective conflict based on an order of the images after the alignment is performed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766.  The examiner can normally be reached on 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROL WANG/Primary Examiner, Art Unit 2662